              Case 2:20-cv-00594-JLR Document 8 Filed 11/20/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          NORTHWEST                                    CASE NO. C20-0594JLR
            ADMINISTRATORS, INC.,
11                                                       ORDER OF DEFAULT
                                 Plaintiff,
12                 v.

13
            HW MAINTENANCE LAX, LLC,
14
                                 Defendant.
15
            This matter comes before the court on the court’s June 26, 2020 order to show
16
     cause. (See 6/26/20 Order (Dkt. # 7).) In that order, the court noted that Defendant HW
17
     Maintenance LAX, LLC (“HW Maintenance”) filed an answer to Plaintiff Northwest
18
     Administrators, Inc.’s complaint signed by Jose D. Gutierrez. (See id. at 1-2 (citing Ans.
19
     (Dkt. # 6) at 4).) However, the answer and Mr. Gutierrez’s signature block fail to
20
     indicate whether Mr. Gutierrez is proceeding pro se or whether he is appearing as counsel
21
     on behalf of HW Maintenance. (See Ans. at 4.) As the court noted, if Mr. Gutierrez is an
22


     ORDER - 1
               Case 2:20-cv-00594-JLR Document 8 Filed 11/20/20 Page 2 of 3




 1   attorney, the court’s local rules and electronic filing procedures require that he list his bar

 2   number, address, phone number, and email address on the signature block. (See 6/26/20

 3   Order at 1-2.) Alternatively, if Mr. Gutierrez is not an attorney, then he cannot represent

 4   HW Maintenance pro se, meaning his attempted appearance is improper under the court’s

 5   local rules and established Supreme Court precedent. See Rowland v. Cal. Men’s Colony,

 6   506 U.S. 194, 202 (1993) (“It has been the law for the better part of two centuries . . . that

 7   a corporation may appear in federal courts only through licensed counsel . . . . [T]hat rule

 8   applies equally to all artificial entities.”); Local Rules W.D. Wash. LCR 83.2(b)(3) (“A

 9   business entity, except a sole proprietorship, must be represented by counsel.”).

10          Accordingly, the court ordered HW Maintenance to “re-file its answer with an

11   appropriate signature block for Mr. Gutierrez if he is an attorney, obtain counsel to

12   represent it in this lawsuit if Mr. Gutierrez is not an attorney, or show cause within 30

13   days of the filing date of this order why the court should not enter default against HW

14   Maintenance if it remains unrepresented by counsel.” (See 6/26/20 Order at 2-3.) The

15   court warned HW Maintenance and Mr. Gutierrez that failure to respond or show cause

16   would result in default. (See id.) Mr. Gutierrez and HW Maintenance failed to re-file

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 2
               Case 2:20-cv-00594-JLR Document 8 Filed 11/20/20 Page 3 of 3




 1   HW Maintenance’s answer, obtain counsel, or show cause within 30 days. (See generally

 2   Dkt.) Accordingly, the court DIRECTS the Clerk to enter default against HW

 3   Maintenance. See Local Rules W.D. Wash. LCR 83.2(b)(3) (authorizing the court to

 4   enter default against a business entity that fails to obtain counsel).

 5          Dated this 20th day of November, 2020.

 6

 7                                                      A
                                                        JAMES L. ROBART
 8
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
